BENAVIDES, Circuit Judge,
dissenting:
I dissent. The majority substitutes its own interpretation of the collective bargaining agreement (“CBA”) for the arbitrator’s interpretation. In doing so, it disregards fundamental Supreme Court precedent setting forth the deferential standard for reviewing arbitration awards. An arbitration award can be overturned only if it fails to draw its essence from the collective bargaining agreement. See United Steelworkers of Am. v. Enterprise Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 1361, 4 L.Ed.2d 1424 (1960). A corollary of this principle is that we cannot overturn an arbitration award even if “the arbitrator misread the contract.” United Paperworkers Int’l Union AFL-CIO v. Misco, Inc., 484 U.S. 29, 36-37, 108 S.Ct. 364, 370, 98 L.Ed.2d 286 (1987). “[A]s long as the arbitrator is even arguably construing or applying the contract and acting within the scope of his authority, that a court is convinced he committed serious error does not suffice to. overturn his decision.” Misco, 484 U.S. at 38-39, 108 S.Ct. at 371.
The arbitrator in this case construed the CBA in light of the evidence before him and determined that the company’s decision to terminate Dixon involved an unreasonable construction of the CBA and that the company should have imposed progressive discipline instead. The arbitrator’s conclusions are rationally inferable from the CBA. No more is required. Accordingly, I would affirm the judgment of the district court upholding the award.
The facts before the arbitrator are somewhat more textured than the court’s opinion reflects. Dixon’s termination arose from an unpaid 45-minute absence from work. Her electricity had been turned off because she had failed to pay her bill. She planned to pay the bill at the end of the work day on Friday, after she received her paycheck. But during her morning break that day, she discovered that unless she paid the bill by noon, she would have no electricity for the entire weekend. That morning, she asked her supervisor, Gary Henderson, for an hour off for a personal reason. Henderson demanded details about why she needed the time. Instead of telling him the undoubtedly embarrassing truth (that her electricity had been shut off because she had failed to pay her bill), she told him that she needed to take her truck to her daughter who had a doctor’s appointment. Henderson told her that she could leave, but that it would be an “unexcused absence.” She clocked out, went to pay the electricity bill, and returned within 45 minutes. In the meantime, Dixon’s coworkers told her supervisor that she had fabricated the reason for leaving work. When Dixon returned to work the next day, *454her time card was missing, and she was told that she had been discharged. At the time of Dixon’s discharge, the company stated that it was terminating her for obtaining a leave of absence under false pretenses.6
Neither the CBA’s list of dischargeable offenses nor the list of offenses for which progressive discipline will be imposed specifically covers Dixon’s misconduct. Both lists are non-exhaustive and allow punishment of “similar offenses” under their terms. It was the arbitrator’s task to determine whether her conduct was more closely analogous to a dischargeable offense or a progressive discipline offense. The arbitrator evidently decided that Dixon’s misconduct in fabricating a story to get a 45-minute unpaid break to pay her electricity bill was more akin to a progressive discipline offense, such as absenteeism or “abuse of rest period and lunch periods,” than to any dischargeable offense under the CBA. Thus, the arbitrator determined that the company should have followed its progressive discipline policy rather than discharging Dixon. In reaching this conclusion, the arbitrator necessarily interpreted the CBA. It is not our business to overturn that interpretation, even if we would have decided the matter differently.
The arbitrator concluded that the company’s attempt to characterize Dixon’s conduct as “immoral conduct” within the meaning of Article 24, Section 2(a)(16) of the CBA was unreasonable. That section allows the company to terminate employees immediately for “stealing, immoral conduct, or any act on the Company premises intended to destroy property or inflict bodily injury.” The majority erroneously states that “lying” is “specifically covered” by this provision and concludes that this provision is dispositive. Lying is not, however, specifically listed in this provision, nor is immoral conduct expressly defined by the CBA to include lying. Instead the majority’s conclusion requires an inferential step, that any lie is “immoral conduct” justifying immediate termination within the meaning of the CBA. In other words, the majority interprets the term “immoral conduct” and comes to a conclusion different from that reached by the arbitrator. That is not the court’s proper role. In reviewing the arbitrator’s construction of the phrase “immoral conduct,” the issue is not what we believe to be moral or immoral conduct in the philosophical sense. The issue before the arbitrator was whether Dixon’s conduct rose to the level of “immoral conduct” as that term is used in the CBA.
The arbitrator evidently concluded that Dixon’s fabrication, though it demonstrated “poor judgment,” did not rise to the level of “immoral conduct” within the meaning of this offense. An arbitrator has discretion to decide whether particular conduct constitutes a dischargeable offense within the meaning of a CBA, as the First Circuit aptly explained in Georgia-Pacific Corp. v. Local 27, United Paperworkers Int'l Union, 864 F.2d 940 (1st Cir.1988) (holding that where the arbitrator found that an employee committed an offense listed as a ground for discharge, he lacked discretion to order the employee’s reinstatement). The CBA in Georgian-Pacific provided that “dishonesty” was an offense for which an employee could be discharged. Id. at 945. As the court explained, “It is .. up to an arbitrator to decide whether a given pattern of conduct amounts to dishonesty. For example, an arbitrator may decide that stealing a company pencil does not amount to dishonesty for purposes of immediate discharge,” Id. at 945 n. 2. Similarly, in this case, it was up to the arbitrator to decide whether Dixon’s conduct rose to the level of “immoral conduct” for the purposes of immediate discharge. I fail to see how the arbitrator could be compelled to find that Dixon’s action was immoral conduct, especially when the CBA itself specifically lists “obtaining a leave of absence under false pretenses” as a ground for loss of seniority, but not as a ground for discharge.
*455The arbitrator’s apparent interpretation of “immoral conduct” also draws support from the context in which the phrase appears. It is a fundamental canon of construction that a word is known by its company. Applying this principle, “immoral conduct” should be construed in relation to the other offenses listed with it in Section 2(a)(16): “stealing” and “any act on the Company premises intended to destroy property or inflict bodily injury.” The arbitrator could have concluded that immoral conduct in this context does not encompass any act that violates the Golden Rule, but only conduct that rises to the serious level of stealing or intentional infliction of property damage or personal injury. Although this court may not agree with the arbitrator’s interpretation and indeed may be convinced that the interpretation was a “serious error,” it may not overturn the award simply because it disagrees.
The company and the court rely heavily on Delta Queen Steamboat Co. v. District 2 Marine Eng’rs Beneficial Ass’n, 889 F.2d 599 (5th Cir.1989), cert. denied, 498 U.S. 853, 111 S.Ct. 148, 112 L.Ed.2d 114 (1990). This case is easily distinguished from Delta Queen. In that case, the CBA expressly listed “carelessness” as a ground for discharge, and the arbitrator expressly found that the discharged riverboat captain was “grossly careless.” Id. at 601. In that circumstance, we held that the arbitrator, having found that the riverboat captain had committed a dischargeable offense, was not free to ignore the terms of the CBA. If the arbitrator in this case had made an express finding that Dixon engaged in immoral conduct, then, of course, he could not ignore the terms of Article 24, Section 2, which makes immoral conduct a dischargeable offense. But he made no such finding.
The majority further suggests that the fact that the remedy imposed by the arbitrator, a ten-day suspension, is not provided for by the CBA agreement somehow undermines the arbitrator’s decision that the company lacked just cause to terminate Dixon. But appropriate discipline for the offense is a distinct question from whether the termination was with just cause. The parties’ submission of two questions to the arbitrator (“Was the Grievant, Sheila Dixon, discharged for just cause? If not, what is the remedy?”) underscores the separateness of the two inquiries. That the arbitrator imposed a harsher punishment on Dixon than would be available to the company under the CBA does not undermine the arbitrator’s decision on the termination question. Further, it is difficult to see how the company can complain of the imposition of a punishment more severe than that which it would have been able to impose under the CBA’s progressive discipline policy. A three-day unpaid suspension is the most severe progressive discipline provided for by the CBA, short of termination. At oral argument, the company in essence conceded that if it lacked just cause to terminate Dixon, it does not seek a remand for the purpose of imposing a lesser punishment on Dixon under the CBA’s progressive discipline policy.
The arbitrator was charged with deciding whether the company had just cause to discharge Dixon. To do so, he had to evaluate Dixon’s particular conduct and determine whether that conduct fell within the CBA’s discharge provision. He concluded that, plotted on a spectrum of bad behavior, Dixon’s actions fell closer to absenteeism or abuse of a rest period than to stealing, immoral conduct, or intentional infliction of personal injury or property damage. Unlike the majority, I would not overturn the arbitrator’s decision merely because I do not agree with its outcome. Clearly, his decision drew its essence from the CBA. I would affirm the judgment of the district court, including the award of attorney’s fees. See International Ass’n of Machinists & Aerospace Workers, Dist. 776 v. Texas Steel Co., 639 F.2d 279, 283 (5th Cir. Unit A 1981). The district court did not clearly err in concluding that the company’s challenge to the arbitrator’s award was “without justification.”

. “Obtaining a leave of absence under false pretenses” is not listed as a dischargeable offense under the CBA, but rather as a ground for loss of seniority. Thus, the arbitrator reasonably concluded that the reason for termination given by the company at the time of Dixon's discharge did not provide just cause for her termination. Although the company continues on appeal to assert this as a just cause for termination, the majority does not rest its opinion on this provision.